

115 SCON 42 IS: Supporting America’s clean car standards and defending State authority under the Clean Air Act to protect their citizens from harmful air pollution.
U.S. Senate
2018-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. CON. RES. 42IN THE SENATE OF THE UNITED STATESAugust 1, 2018Ms. Harris (for herself, Mrs. Feinstein, Mr. Schumer, Mr. Markey, Mr. Whitehouse, Mr. Schatz, Mr. Van Hollen, Mr. Wyden, Mr. Merkley, Mr. Blumenthal, Mr. Bennet, Mr. Sanders, Mr. Carper, Ms. Hassan, Mr. Coons, Mrs. Gillibrand, Mrs. Murray, Ms. Smith, Ms. Hirono, Ms. Cantwell, Mr. Menendez, Mr. Cardin, Mr. Reed, Mr. Udall, Ms. Cortez Masto, Ms. Baldwin, Mr. Durbin, Ms. Klobuchar, Mr. Casey, Mrs. Shaheen, Mr. Booker, Mr. Leahy, Ms. Duckworth, and Mr. Nelson) submitted the following concurrent resolution; which was referred to the Committee on Environment and Public WorksCONCURRENT RESOLUTIONSupporting America’s clean car standards and defending State authority under the Clean Air Act to
			 protect their citizens from harmful air pollution.
	
 Whereas Congress enacted the Clean Air Act, requiring the Environmental Protection Agency (EPA) to set standards controlling air pollutant emissions from motor vehicles and preventing the endangerment of public health and welfare;
 Whereas Congress enacted section 209 of the Clean Air Act allowing the State of California to set vehicle emissions standards that meet or exceed Federal emission regulations;
 Whereas Congress enacted section 177 of the Clean Air Act to allow States besides California to adopt California’s stronger standards in lieu of Federal requirements;
 Whereas the EPA has authority under the Clean Air Act to regulate greenhouse gas (GHG) emissions from vehicles;
 Whereas the States of California, Connecticut, Delaware, Maine, Maryland, Massachusetts, New Jersey, New York, Oregon, Pennsylvania, Rhode Island, Vermont, and Washington have elected to set vehicle emissions standards that are more stringent than otherwise applicable Federal vehicle emission standards and can do so based on principles of cooperative federalism pursuant to the Clean Air Act;
 Whereas Congress enacted the Energy Policy and Conservation Act and the Ten-in-Ten Fuel Economy Act (42 U.S.C. 6201 et seq.), requiring the Administrator of the National Highway Traffic Safety Administration to set maximum feasible corporate average fuel economy standards with the ultimate goal of promoting energy savings and reducing oil consumption;
 Whereas Congress enacted legislation requiring the National Highway Traffic Safety Administration to set Corporate Average Fuel Economy Standards with the ultimate goal of promoting energy savings and reducing oil consumption;
 Whereas the Federal Government, the State of California, and the auto industry agreed to a coordinated set of regulations, called the One National Program, that aligned these light-duty vehicle GHG emissions and fuel economy standards as closely as possible and set achievable standards of increasing stringency through model year 2025;
 Whereas the EPA, together with the National Highway Traffic Safety Administration and the California Air Resources Board, collaborated on extensive analysis that clearly demonstrated that the existing standards are technically feasible and can be met at reasonable cost;
 Whereas in January 2017, the EPA issued a final determination to maintain the existing GHG emissions standards for vehicles of model years 2022 through 2025, based on the extensive technical record showing the standards are appropriate and achievable;
 Whereas the administration must adhere to cooperative federalism principles by meeting with key State stakeholders before impacting their State goals on emissions and public health;
 Whereas America’s light-duty vehicle GHG emissions and fuel economy standards support over 288,000 auto manufacturing jobs across 1,200 facilities in the United States;
 Whereas America’s light-duty vehicle GHG emissions and fuel economy standards are keeping United States auto companies competitive globally and protecting American consumers from dirtier and more costly technology, as other countries adopt strict clean car policies;
 Whereas transportation has now surpassed the energy sector as the largest source of GHG emissions in the United States;
 Whereas America’s light-duty vehicle GHG emissions and fuel economy standards, if fully implemented through model year 2025, will—
 (1)reduce American consumption of oil by 2,400,000 barrels per day; (2)save American consumers $130,000,000,000 at the pump by 2030; and
 (3)reduce GHG emissions by 470,000,000 metric tons by 2030; Whereas America’s light-duty vehicle GHG emissions and fuel economy standards protect low-income communities and communities of color from disproportionate public health and economic burden; and
 Whereas 87 percent of Americans support maintaining strong clean car standards and want automakers to continue to improve fuel economy for all types of vehicles: Now, therefore, be it
	
 That Congress— (1)supports the existing One National Program, agreed to with State stakeholders, with the goals of reducing GHG emissions and oil usage, protecting national security, and protecting human health and welfare; and
 (2)supports policies to achieve that goal that will— (A)achieve maximum feasible oil use reductions and reduce GHG emissions from mobile sources;
 (B)recognize the rights and importance of States in cooperative federalism to set and follow stronger vehicle emissions standards under the Clean Air Act if they so choose; and
 (C)ensure the administration, Department of Transportation, and Environmental Protection Agency solicit input from State parties impacted by any changes to the existing GHG emissions standards for light-duty vehicles and the associated standards for corporate average fuel economy.